Dissenting Opinion by
Mr. Justice Cohen :
I cannot read the engineer’s letter of March 20, 1957, as fulfilling the condition precedent of certification of (1) full compliance with the contract, (2) the amount of work performed and (3) the compensation earned by the contractor.
The standard specifications made a part of the contract require a standard of full compliance with the requirements of the contract before the engineer can accept the work and thus before final payment can be made. The engineer’s letter does not indicate full compliance by Verona. On the contrary, the letter on its face shows that another contractor, Abbonizio & Sons, completed the work.
The contract further requires a written certification “. . . as to the amount of work performed and compensation earned by the contractor. . . .” The engineer’s letter did not state the entire amount of work performed by Verona; it did not state the compensation earned by Verona. Therefore, under the terms of the contract, and with no need to look further, the letter of March 20, 1957, is not a certificate entitling *624Verona to final payment. So far as Verona’s work was concerned, the engineer had certified 90% of it, and the township had paid Verona accordingly before Verona left the job. Verona never completed the last 10%. It refused to. Abbonizio did it. And the letter certified not what Verona had done but what Abbonizio had done, so that Abbonizio, not Verona, could be paid by the township.
The error of logic of the majority is simple: $41,000 was the approximate sum withheld; $29,453.13 was the cost of correction and completion by another contractor; the contract is now complete, therefore award the difference to the original contractor. This ignores Verona’s bad faith, gross negligence, and willful refusal to fulfill the whole engagement. It does not take into account the hardship to the township that resulted therefrom, including the fact that the township was not able to use the sewer system until 273 days after the agreed completion date. Hence, the engineer’s certificate should not be construed as evidence of the completion of the contract by Verona — a condition precedent to recovery.
Admittedly this condition precedent would not bar recovery if the application of the equitable doctrine of substantial performance, the theory apparently relied upon by the court below, were appropriate.
The law is clear that where the deficiencies in the performance in a contract are mere technical, inadvertent or unimportant omissions or defects, the jury may determine that there was substantial performance. But where, as here, there is a willful refusal to fulfill the whole engagement, then the courts never say that one who makes a contract fills the measure of his duty by less than full performance. Sgarlat v. Griffith, 349 Pa. 42, 36 A. 2d 330 (1944). Consequently I would reverse because the engineer did not issue a certificate, which certificate is a condition precedent to recovery; *625and since there was no substantial performance by the plaintiff,' the absence of the required certificate, could not be overcome.
-To allow recovery under the circumstances of this case is to allow a contractor the freedom to abandon his contract whenever the economic situation is favorable and yet recover the balance due minus the owner’s cost of completion. Thus, assume a situation where a contractor has a month’s work due on his present contract. He then gets the opportunity to take on another contract to begin immediately at much more favorable terms. In the majority’s view, the contractor is now free to abandon his work on the current contract or rush through to a careless finish and then divert his men and equipment to the more advantageous contract. The contractor loses little thereby. His only possible loss occurs if the cost of completion to the owner exceeds the contractor’s cost of completion. Otherwise the contractor abandons with knowledge that he can still recover the amount due him, less the cost of completion, an expense that he would have had to incur in any event. The result would be that the 10% retention clause and the engineer’s certificate, which are intended to protect the owner and deter the contractor from just such conduct, are rendered impotent" and meaningless.
Mr. Justice Jones joins in this dissenting opinion.